Fourth Court of Appeals
                                        San Antonio, Texas
                                                June 12, 2018

                                            No. 04-18-00370-CV

                  IN RE STATE NATIONAL INSURANCE COMPANY, INC.

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On June 4, 2018, relator filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and the real parties in interest may file a response to the
petition for writ of mandamus in this court no later than June 27, 2018. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on June 12, 2018.


                                                                         PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court




1
 This proceeding arises out of Cause No. 17-088, styled State National Insurance Co., Inc. v. Stonehouse Builders,
LLC, pending in the 451st Judicial District Court, Kendall County, Texas, the Honorable Bill R. Palmer presiding.